Appeals by the defendant from seven judgments of the Supreme Court, Queens County (Lakritz, J.), all rendered November 15, 1990, convicting him of robbery in the first degree (five counts, one each as to Indictment Nos. 1967/90, 1968/90, 2222/90, 2228/90, and 2603/90) and attempted murder in the second degree (two counts, one each as to Indictment Nos. 1973/90 and 2340/90), upon his pleas of guilty, and imposing sentences.
Ordered that the appeals are dismissed.
The defendant’s waiver of his right to appeal was knowing, intelligent and voluntary (see, People v Seaberg, 74 NY2d 1). We note that the defendant received legal sentences (see, Penal Law § 70.30 [1] [d]; People v Moore, 61 NY2d 575, 578; cf., People v Seaberg, supra, at 10). Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.